Citation Nr: 0427458	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   


REPRESENTATION

Appellant represented by:	Steven B. Davis, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1975.  The appellant is the widow of the veteran.  The 
veteran died in October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in No. Little Rock, Arkansas.                 


FINDING OF FACT

The appellant's Substantive Appeal as to the issue of 
entitlement to service connection for the cause of the 
veteran's death was not received within one year of 
notification of the unfavorable RO determination or within 60 
days of the issuance of the Statement of the Case addressing 
this issue.


CONCLUSION OF LAW

The appellant did not perfect an appeal as to the issue of 
entitlement to service connection for the cause of the 
veteran's death; as such, the Board lacks jurisdiction to 
decide this claim, and the claim must be dismissed.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 
20.200, 20.202, 20.302, 20.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal. 38 C.F.R. § 20.200 (2003).

The Substantive Appeal can be set forth on a VA Form 9 
(Appeal to Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202 (2003).  To be considered timely, the Substantive 
Appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant, or within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
is later.  38 C.F.R. § 20.302(b) (2003).  

The Court of Appeals for Veterans Claims (Court) has held 
that, if the claimant fails to file a substantive appeal in a 
timely manner, she is "statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 555 (1993).

As to the issue of entitlement to service connection for the 
cause of the veteran's death, the appellant was notified of 
the unfavorable rating decision on March 22, 2001.  After 
receiving the appellant's timely NOD in April 2001, the RO 
issued a SOC to the appellant, along with a letter explaining 
her appellate rights and responsibilities, on June 21, 2001.  
However, the appellant did not file a correspondence 
containing the necessary information for a Substantive Appeal 
with regard to the aforementioned claim until June 5, 2002, 
when the appellant's VA Form 9 was received by the RO.  

Consequently, in a letter to the appellant, dated on July 20, 
2004, the Board notified the appellant of the Board's intent 
to consider the timeliness of the substantive appeal as to 
the issue of service connection for the cause of the 
veteran's death.   The Board also furnished the appellant 
with a summary of the laws and regulations applicable to the 
proper filing of appeals including those pertaining to the 
issues of timeliness and adequacy of the substantive appeal.  
See 38 C.F.R. §§ 20.202, 20.204, and 20.302 (2003).  The 
Board noted that the appellant and her representative had 60 
days from the date the letter was mailed to present written 
argument, present additional evidence relevant to 
jurisdiction, or to request a hearing to present oral 
argument on the question of timeliness and adequacy of the 
appeal.  The Board also informed the appellant that, if no 
response was received from the appellant or her 
representative by the end of the 60-day period, the Board 
would assume that no argument or evidence was being 
submitted, and that a hearing was not being requested.  The 
evidence of record is negative for a response from the 
appellant.  

In the instant case, no Substantive Appeal was filed within 
60 days of the issuance of the SOC or within the remainder of 
the one-year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the appellant has shown good cause to 
support the grant of an extension of the time limit for 
filing her Substantive Appeal.  See 38 C.F.R. §§ 3.109(b), 
20.303 (2003).  Accordingly, the Board is without 
jurisdiction to consider the appellant's claim of entitlement 
to service connection for the cause of the veteran's death, 
and the claim must be dismissed for failure to file a timely 
substantive appeal.

Finally, in November 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), was signed into law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002).  
The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  When, as here, the law rather than 
the facts is dispositive of the claim, the VCAA does not 
apply to the claim.  Manning v. Principi, 16 Vet. App. 534 
(2002).


ORDER

Having found a timely substantive appeal was not filed, the 
claim of entitlement to service connection for the cause of 
the veteran's death is dismissed.    




	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



